Citation Nr: 1512262	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  09-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for any sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for any sleep disorder.  

In August 2012, the Board remanded the issues of service connection for any sleep disorder and for any cognitive disorder for additional development.  In February 2013, the Appeals Management Center (AMC) granted entitlement to service connection for a cognitive disorder; therefore, this issue is not currently before the Board.  In a February 2013 supplemental statement of the case, the AMC continued the denial of service connection for any sleep disorder, and returned the matter to the Board for adjudication.  For the reasons discussed below, the matter has not been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In August 2012, the Board remanded the claim of service connection for any sleep disorder, to include as secondary to service-connected PTSD, for a VA examination to ascertain the nature and etiology of the Veteran's sleep disorder.  The VA examiner was asked to opine on three theories of entitlement to service connection.  First, the VA examiner was asked to opine as to a theory of direct service connection, whether it is at least as likely as not that the Veteran's sleep disorder had its onset in service or is otherwise related to service.  Second, the VA examiner was asked to opine as to a theory of secondary service connection, whether it is as least as likely as not that the Veteran's sleep disorder is caused by service-connected PTSD, including as caused by the medication the Veteran takes for PTSD.  Finally, the VA examiner was asked to opine as to a theory of secondary aggravation, whether it is as least as likely as not that the Veteran's sleep disorder is aggravated by service-connected PTSD, including as aggravated by the medication the Veteran takes for PTSD.  

The Veteran was afforded a VA examination in October 2012.  Following an interview with the Veteran and examination, the VA examiner identified obstructive sleep apnea as the Veteran's only sleep disorder.  The VA examiner then opined that the Veteran's sleep apnea is less likely than not proximately due to or the result of a service-connected condition.  The VA examiner indicated that the Veteran did not present with typical symptoms of sleep apnea, and that the Veteran's sleep apnea, including the related factors of obesity and poor sleep hygiene, was being effectively treated without regular use of continuous positive airway pressure (CPAP) therapy.  The VA examiner further indicated that the Veteran presented with no apparent disability secondary to sleep apnea, and the Veteran's sleep apnea did not cause an adverse effect on the Veteran's occupation or ability to perform activities of daily living.  However, the VA examiner did not discuss the Veteran's PTSD and its effects, if any, on the Veteran's sleep apnea.  Without an adequate basis or rationale, the VA examiner's opinion is a bare conclusion with limited probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, the VA examiner did not provide an opinion as to a direct theory of entitlement, or discuss whether the Veteran's sleep apnea was aggravated by his PTSD.  

A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Additionally, when VA undertakes to obtain a medical opinion, it must ensure that the medical opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, the Board finds that the medical opinion provided in connection with the October 2012 VA examination does not substantially comply with the August 2012 Board Remand order.  Therefore, an addendum medical opinion is required.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should refer the case to the VA examiner who conducted the October 2012 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's sleep apnea.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.  

The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  A complete rationale should be given for all opinions and conclusions rendered. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea had its onset in service or is otherwise etiologically related to active service?

b. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is caused by service-connected PTSD, including by the medication taken for PTSD?

c. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is aggravated by service-connected PTSD, including by the medication taken for PTSD?

If the opinion is that the Veteran's service-connected PTSD aggravates his sleep apnea, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




